,‘

...-»»»---"'*““"'"
AO 245D (CASD Rev. 1/19) Judgment in a Crimjnal Case for Revocations ¥’-, § §LE d
___.__ _E"-_-‘

T APR 12 2019
i._ “'"“E'T count

 

 
 
   

    

UNITED STATES DISTRICT Co
SOUTHERN DISTRICT OF CALIFORNIA

 
           
     

cLEaK U\S D‘WS"OF @AL\FOR§T\Q \. _
UNITED sTATEs 0F AMERICA JUDGMENT IN A C '-l = w N‘HE“EX _ DEP -
(For Revocation of Probatiol n i"-' lseRelease §

V (F or Offenses Colnmitted On or ARer November 1, 1987)

DAV[D POLVOS-SILVA (l)
Case Number: 3:16-CR-01986-WQH

Linda Alexandra McDonald, FD

Defendant’s Attomey

 

 

REGISTRATIoN No. 21276-086

|:| ' l
THE DEFENDANT: `

admitted guilt to violation of allegation(s) No. l and 2 Of the Ol‘del° tO ShOW CauS€

l:\ was found guilty in violation of allegation(s) No. aRel' denial Of guilty.

 

Accordiugly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nvl, Committed a federal, state or local offense

nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
rI`he sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

Aoril 9. 2019

Dateoyosition of Sentence

HO`N. WiLLIAM Q. HA s
UNITED STATES DI TRICT J“UDGE

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: DAVID POLVOS-SILVA (l) ludgment - Page 2 of 2
CASE NUN[BER: 3:16-CR-0l986-WQH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
8 months to run consecutive to the sentence imposed in lS-CR-4270-WQH.

|JE

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:| at A.M. on

 

|:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before
E as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

RE'I`URN

l have executed this judgment as follows:

at

Defendant delivered on tO

 

, With a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:16-CR-01986-WQH

 

